Citation Nr: 1819553	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye vision disability, to include diabetic retinopathy, claimed as eyesight problems.

2.  Entitlement to service connection for blindness of the left eye.

3.  Entitlement to service connection for asbestosis, claimed as a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to February 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the Board in February 2014.  A transcript of the hearing has been associated with the claims file.  

In January 2015, the Board remanded the appeal for further development, which then included issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder.  In March 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for said issues.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

With respect to the claims decided herein, the remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.

The issue pertaining to a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have a right eye vision disorder that is related to service.

2.  The Veteran does not have a respiratory disorder that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye vision disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A.  Right Eye Vision Disability

The Veteran seeks service connection for a vision disorder in his right eye, which he has claimed as diabetic retinopathy.

Here, the Veteran's service treatment records document that he had amblyopia, noted on his enlistment examination, wore glasses, and that his corrected vision in the right eye was 20/20.  Service treatment records are otherwise silent for complaints relating to the right eye, and there is no separation examination available.

The Veteran underwent a VA examination in August 2009, at which time his corrected vision in the right eye was 20/50.  No hemorrhages or exudates were noted.  Diabetic retinopathy was not present.

VA treatment notes dated in April 2013 document the removal of a cataract in the Veteran's right eye and the placement of an artificial lens.  Follow-up treatment notes dated in May 2013 show that the Veteran had 20/30 uncorrected vision in his right eye and that his eye was normal in all respects upon physical examination.

The Veteran underwent a VA examination in January 2016, during which his corrected vision was noted as 20/40 or better.  After testing and examination of the right eye, the examiner noted that there was no pathology to render a diagnosis.  It was noted that the Veteran had a cataract removed in 2013, and the Veteran reported that his right eye symptoms had improved since then.  The examiner noted the Veteran's history of diabetes mellitus, but stated that there was no eye disorder present relatable to such.  He also found that the Veteran's pre-existing condition (amblyopia) was not aggravated beyond its natural progression by service, as his right eye was healthy and the capsule was clear; he further added that the cataract was age-related and normal.

Additionally, the Board notes that, apart for the aforementioned cataract, VA treatment records are silent for any diagnosis of a right eye vision disorder, to include amblyopia.

Based on the above, the Board finds that service connection for a right eye vision disorder is not warranted.  In this regard, the Board notes that the Veteran's pre-existing amblyopia was found to have not been aggravated by service.  Indeed, during the January 2016 VA examination, the Veteran's right eye was deemed healthy with no pathology to render a diagnosis.  While he has claimed diabetic retinopathy, there have been no findings of such in the record.  Additionally, while the Veteran did suffer from a cataract during the appeal period, such was found to be age-related and normal.  His cataract has since been removed with no residuals.  Accordingly, service connection for a right eye vision disorder is denied.

B.  Respiratory Disability with Chest Pain

The Veteran claims service connection for a respiratory disability with chest pain, and has indicated such is due to asbestos exposure in service.

The Veteran underwent a VA examination in September 2009, where findings were negative for cardiac disease.

During an August 2010 examination for his diabetes, the Veteran's heart rate and rhythm were noted to be regular, without a murmur or gallop.  His lungs were equal and clear bilaterally.

In December 2015, the Veteran underwent a VA respiratory examination, where he reported symptoms of coughing and spitting up a lot of phlegm.  X-rays showed no acute pulmonary or pleural disease, and pulmonary function tests were normal.  Based on the Veteran's examination, there was no diagnosis rendered.

Additionally, while VA treatment records document reports of chest pain, they are negative for any related diagnosis.

Based on the above, the Board finds that service connection for a respiratory disorder with chest pain is not warranted.  In this regard, while the AOJ conceded that the Veteran had asbestos exposure in service, he has no diagnosed respiratory disorder.  While the Board is sympathetic to the Veteran's reports of chest pain, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

C.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding his disabilities on appeal.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of his appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claims are the most probative evidence with regard to evaluating the disabilities on appeal.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied.  


ORDER

Service connection for a right eye vision disability, to include diabetic retinopathy, claimed as eyesight problems, is denied.

Service connection for asbestosis, claimed as a respiratory disability, is denied.


REMAND

Per the Board's prior remand, a VA opinion was obtained in January 2016 regarding the Veteran's left eye blindness.  However, such opinion is unclear.  In particular, the examiner appeared only to provide an opinion on secondary service connection, and stated that such was at least as likely as not aggravated by a service connected condition, explaining that the Veteran's left eye condition was "caused by a childhood injury and the cataract is age related and normal."  Consequently, clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Make the claims file available to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's left eye disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

The examiner should render an opinion as to the following inquiries:

a.)  Is it at least as likely as not that any visual disability is causally or etiologically related to service?  

b.)  Is it at least as likely as not that any pre-existing visual disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service?

c.)  Is it at least as likely as not that any visual disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected disabilities, to include diabetes mellitus?

A rationale should be given for any opinion provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


